Case 2:17-cv-06210-JAK-KS Document 479 Filed 07/17/20 Page 1 of 4 Page ID #:15943

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.      LA CV17-06210 JAK (KSx)                                         Date    July 17, 2020
 Title         Justice Laub v. Nicholas Horbaczewski, et al.




 Present: The Honorable             JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                    Cheryl Wynn                                             Not Reported
                    Deputy Clerk                                      Court Reporter / Recorder
            Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                      Not Present                                             Not Present


 Proceedings:             (IN CHAMBERS) ORDER RE DEFENDANTS’ MOTION FOR REVIEW OF
                          NON-DISPOSITIVE RULING REGARDING PLAINTIFFS’ MOTION
                          REGARDING TIMELINESS OF DISCOVERY DISPUTES (DKT. 445)


I.       Introduction

This action, in which many pretrial matters have been litigated extensively, has a long procedural
history. A thorough summary of the relevant portion of that history is set forth in the March 31, 2020
Order (Dkt. 442) issued by Judge Stevenson. It is incorporated here by this reference. Id. at 2-6.
The Defendants now seek a review of that Order by this Court.

The present dispute concerns whether Plaintiffs may raise five discovery disputes before Judge
Stevenson, notwithstanding that the motion cut-off and discovery cut-off dates in this action have
passed. This is similar to many of the prior disputes between the parties. For example, on April 30,
2019, Judge Stevenson granted in part and denied in part a motion by Defendants to compel Plaintiffs
to produce certain text messages. Dkt. 212. Plaintiffs sought a review of that order by this Court, which
affirmed it. Dkt. 347. That order explained that Judge Stevenson had continuing authority to hear
certain discovery disputes arising out of discovery requests that had already been propounded:

         Once Judge Stevenson determined the motion to compel did not seek new discovery, she
         did not err in finding that the motion to compel was timely. The motion was filed after the
         non-expert discovery cut-off, but on the last day to file all motions, as amended. This cutoff
         applies to the filing of discovery motions. Moreover, as Judge Stevenson noted, this Court
         “provide[d] that Judge Stevenson w[ould] retain jurisdiction in this matter to resolve
         discovery disputes” after the discovery cut-off. [] That directive arose in the context of a
         particular discovery dispute, unrelated to the issues presented here, but was not limited in
         scope to that dispute alone. See id. That directive contemplated that the parties could
         continue to present discovery disputes to Judge Stevenson, to the extent any arose,
         provided that the parties would not be entitled to serve new discovery requests and thus
         undercut the core purpose of the discovery cut-off.

         As a default, this Court’s Standing Order defines the term “discovery cut-off” to mean “the
         date by which all discovery is to be completed,” “not [merely] the date by which discovery
                                                                                                   Page 1 of 4
Case 2:17-cv-06210-JAK-KS Document 479 Filed 07/17/20 Page 2 of 4 Page ID #:15944

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.       LA CV17-06210 JAK (KSx)                                        Date   July 17, 2020
 Title          Justice Laub v. Nicholas Horbaczewski, et al.

         requests must be served.” [] However, as noted, the jurisdictional directive created an
         exception to the default rule of the Standing Order in order to permit Judge Stevenson to
         continue to address discovery disputes between the parties. That approach was adopted
         to serve the interests of party and judicial efficiency. Further the jurisdictional directive
         would have had little significant under Plaintiffs’ interpretation. Instead, Judge Stevenson
         retained jurisdiction to resolve discovery disputes, including the authority to deny or grant
         a motion to compel.

Id. at 33-34.

On September 16, 2019, Defendants filed an Ex Parte Application for an Order Confirming Judge
Stevenson’s Continuing Jurisdiction Over Motions Relating to Plaintiffs’ August 14, 2019 Response to
April 30, 2019 Order Granting Defendants’ Motion to Compel (“Application for Order Confirming
Jurisdiction” (Dkt. 380)). On October 2, 2019, an order issued that granted the Application for Order
Confirming Jurisdiction (“October 2, 2019 Order” (Dkt. 398)). The October 2, 2019 Order reiterated that
the parties were permitted to continue presenting matters to Judge Stevenson, notwithstanding that the
discovery cut-off and motion cut-off dates in this action had passed:

         [T]he July 30, 2019 Order made clear “that the parties could continue to present discovery
         disputes to Judge Stevenson, to the extent any arose, provided that the parties would not
         be entitled to serve new discovery requests and thus undercut the core purpose of the
         discovery cut-off.” Dkt. 347 at 33; see Dkt. 95 at 1 (similar). Here, Defendants do not seek
         new discovery that would conflict with the purpose of the discovery cut-off. Rather, they
         anticipate motions that seek compliance with previous discovery ordered by the Court,
         challenge Plaintiffs’ designation of recently produced materials as “Highly Confidential -
         AEO” material and seek sanctions for alleged spoliation that was allegedly discovered
         recently.

Dkt. 398 at 1-2.

Notwithstanding these prior explanations, the parties have continued to dispute whether and to what
extent Judge Stevenson may oversee their ongoing discovery disputes.

II.      Plaintiffs’ Motion for Leave to Raise Discovery Disputes (Dkt. 418)

On January 24, 2020, Plaintiffs filed a Motion for Leave to Raise Discovery Disputes (“Motion for
Leave” (Dkt. 418)) before Judge Stevenson. The Motion for Leave identified five discovery disputes.
They arose out of allegedly deficient responses by the Defendants to Plaintiffs’ discovery requests that
preceded the discovery cut-off date. Dkt. 418 at 5-6. In opposition, Defendants argued that Plaintiffs
should have known about these five discovery disputes much earlier, that they became ripe for
determination much earlier, and that, because Plaintiffs’ delay in raising them reflected a lack of
diligence, to grant the requested leave was unwarranted. Dkt. 442 at 9-11 (summarizing Defendants’
arguments in their opposition to the Motion for Leave, Dkt. 442).

In the March 31, 2020 Order, Judge Stevenson undertook a careful examination of this Court’s previous
orders regarding the scope of discovery disputes that could be presented to her for decision. Judge
                                                                                                  Page 2 of 4
Case 2:17-cv-06210-JAK-KS Document 479 Filed 07/17/20 Page 3 of 4 Page ID #:15945

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.       LA CV17-06210 JAK (KSx)                                           Date    July 17, 2020
 Title          Justice Laub v. Nicholas Horbaczewski, et al.

Stevenson agreed that “Plaintiffs clearly knew about the[] issues” raised in the Motion for Leave, “well
before the discovery cut-off date but took not action to seek relief.” However, Judge Stevenson then
explained:

         These facts give the Court pause in considering the timeliness of the issues Plaintiffs seek
         to raise, particularly as it relates to Plaintiffs’ diligence in pursuing these issues. But Judge
         Kronstadt’s Orders giving the Magistrate Judge continuing jurisdiction to hear discovery
         disputes did not set a diligence measure as a threshold determination of the Court’s ability
         to address further discovery disputes.

Id. at 12-13.

Judge Stevenson then stated:

         [T]he Court is also not persuaded by Defendants’ assertions that Judge Kronstadt’s grant
         of continuing jurisdiction included a requirement that any further motion regarding the
         discovery dispute be filed prior to (or on) the deadline for filling all motions. Indeed, in the
         July 30, 2019 Order, Judge Kronstadt expressly stated: “the jurisdictional directive created
         an exception to the default rule of the Standing Order in order to permit Judge Stevenson
         to continue to address discovery disputes between the parties. That approach was
         adopted to serve the interests of party and judicial efficiency.” [] Thus, the Standing Order’s
         default requirement that all motions, including discovery motions, had to be filed by the
         May 25, 2019 motion deadline, does not control here. The only limitation Judge Kronstadt
         placed on the Magistrate Judge’s ability to resolve additional discovery disputes after the
         discovery cut-off, was that the parties are not entitled to serve any new discovery requests
         after the discovery cut-off, as this would “undercut the core purpose of the discovery cut-
         off.” [] . . .

         The Court concludes that the plain language of Judge Kronstadt’s Orders affords the
         Magistrate Judge jurisdiction to fully resolve all remaining discovery issues, without regard
         to the motion filing deadline, so long as the parties did not serve new discovery after the
         discovery cut-off.

Id. at 13.

III.     Motion for Review

Through the Motion for Review, Defendants contend that Judge Stevenson erred in interpreting the
Court’s previous orders regarding the scope of discovery disputes that may be presented to her for
decision. Defendants contend that Judge Stevenson is not permitted to hear new discovery motions
submitted by Plaintiffs after the motion cut-off date, notwithstanding that they previously requested a
determination that Judge Stevenson could hear a new discovery motion submitted by Defendants after
the motion cut-off date. Defendants attempt to reconcile their previous position with their present one,
by contending that Plaintiffs were not diligent in raising the five disputes at issue in the Motion for
Leave.


                                                                                                      Page 3 of 4
Case 2:17-cv-06210-JAK-KS Document 479 Filed 07/17/20 Page 4 of 4 Page ID #:15946

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV17-06210 JAK (KSx)                                          Date    July 17, 2020
 Title        Justice Laub v. Nicholas Horbaczewski, et al.

Defendants’ position is not persuasive. Judge Stevenson made a careful review of this Court’s prior
orders. The resulting determination as to their scope and effect was accurate. Dkt. 442 at 5-6, 12-13.
The limitations that Defendants contend apply to Judge Stevenson’s authority to hear discovery
disputes arising out of previously propounded discovery, are not reflected in the terms of this Court’s
prior orders.

Therefore, the Motion for Review is DENIED.

                                              *      *        *

Although the Motion for Review is denied, and although Plaintiffs may raise the five disputes identified
in the Motion for Leave before Judge Stevenson, the procedural history of this action -- including the
extensive litigation of many discovery disputes -- warrants an effort by the parties and the Court to
streamline the proceedings. For example, the July 30, 2019 Order deferred any decision on the
pending motions for summary judgment and associated evidentiary motions that were heard on July 15,
2019, until after the parties completed additional discovery. Dkt. 347 at 36. A year later, these motions
remain under submission, because the parties have not completed this additional discovery.

In light of the foregoing, the parties shall meet and confer, and submit a joint report on or before July
24, 2020, in which they state their respective and/or collective views as to the following matters:

 1.      Are there any other discovery disputes that either party will seek to present for resolution;
 2.      If there are such disputes, what is the earliest date on which they can be presented to Judge
         Stevenson;
 3.      Whether the resolution of any such disputes would be material to the analysis of the pending
         motions for summary judgment; and
 4.      What actions can the parties take, and/or what procedures can the Court adopt, that will lead to
         a more efficient conclusion of the remaining pretrial process.

The Court recognizes that collaboration between opposing counsel can be challenging when each is a
zealous advocate. The Court also respects such advocacy. However, meeting the challenge of
collaboration will serve the interests of all parties and the Court. It will preserve resources and allow a
more prompt resolution of the substantive issues in this action. Accordingly, counsel are urged to make
a renewed effort to proceed in a professional, civil and efficient manner in these proceedings. Counsel
should do their best in this regard when addressing the issues in the Joint Report. Upon receiving it, the
Court will determine whether to conduct a status conference.

IT IS SO ORDERED.

cc:      Magistrate Judge Stevenson

                                                                                                 :

                                                            Initials of Preparer      cw



                                                                                                     Page 4 of 4
